Exhibit 10.3

 

LOGO [g704949bankofamerica_logo.jpg]

 

Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70012

 

This Equipment Security Note No. 17608-70012, dated as of March 28, 2014 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

  

Serial Number

  

Cost

        

See Exhibit A attached hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

         

See Exhibit B attached hereto

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $6,249,606.70, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on April 30, 2014 (the “Initial Payment”) and continuing thereafter
through and including March 30, 2018 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.2072 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

  (b) Payment Amount.

The principal and interest amount of each Payment shall be $138,903.89.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Gina M. Cabral

    By:  

/s/ David A. Levin

Printed Name:  

Gina M. Cabral

    Printed Name:  

David A. Levin

Title:  

Vice President

    Title:  

President and CEO

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

Equipment Location: Various

  

10

     9990       Store Distribution    FF-S    654126    Fixtures-Suit Fit
Samples      2/1/2014   

10

     9990       Store Distribution    FF-S    666411    Fixtures-Suit Fit
Samples      2/1/2014   

10

     9990       Store Distribution    FF-S    677061    Fixtures-Suit Fit
Samples      2/1/2014   

Equipment Location: 9702 Quivira Road Lenexa, KS 66215

  

10

     99053       DXL    FF-S    013281    Fixtures-Chairs      11/11/2013   

10

     99053       DXL    FF-S    30566-0    Fixtures-Track      11/11/2013   

10

     99053       DXL    FF-S    114665967    Fixtures-Shelving Frt     
11/11/2013   

10

     99053       DXL    FF-S    20633    Fixtures-Shelving      11/11/2013   

10

     99053       DXL    FF-S    321973740    Fixtures-Shelving Frt     
11/11/2013   

10

     99053       DXL    FF-S    141700    Fixtures-Shelving      11/11/2013   

10

     99053       DXL    FF-S    040095829    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    118893    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    106120378    Fixtures-Stools      11/11/2013   

10

     99053       DXL    FF-S    30673-0    Fixtures-Track      11/11/2013   

10

     99053       DXL    FF-S    106125011    Fixtures-Lockers      11/11/2013   

10

     99053       DXL    FF-S    106126582    Fixtures-Appliances      11/11/2013
  

10

     99053       DXL    FF-S    93617    Fixtures-Display Cabinet     
11/11/2013   

10

     99053       DXL    FF-S    47372    Fixtures-Display      11/12/2013   

10

     99053       DXL    FF-S    216562324    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    47508    Fixtures-Display      11/12/2013   

10

     99053       DXL    FF-S    47514    Fixtures-Display      11/12/2013   

10

     99053       DXL    FF-S    SHW914318    Fixtures      11/11/2013   

10

     99053       DXL    FF-S    5366826    Fixtures      11/11/2013   

10

     99053       DXL    FF-S    057820    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    057821    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    216558617    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    335578431    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    DI654929    Fixtures-Shoe Fixtures     
11/11/2013   

10

     99053       DXL    FF-S    119129    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    47550    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    380870906    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    101020 RI    Ladders      11/11/2013   

10

     99053       DXL    FF-S    I14346765    Fixtures-Furniture Frt     
11/11/2013   

10

     99053       DXL    FF-S    34841    Fixtures      11/12/2013   

10

     99053       DXL    FF-S    161356914    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    1053771    Fixtures-Shoe Risers      11/11/2013
  

10

     99053       DXL    FF-S    85222    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    85222C    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    114428820    Fixtures-Furniture      11/11/2013
  

10

     99053       DXL    FF-S    0490227-IN    Tailor Shop Equip      11/11/2013
  

10

     99053       DXL    FF-S    0490228-IN    Tailor Shop Equip      11/11/2013
  

10

     99053       DXL    FF-S    3099    Fixtures-Pool Table      11/11/2013   

10

     99053       DXL    FF-S    054618987    Fixtures-Tailor Shop Equip Frt     
11/11/2013   

10

     99053       DXL    FF-S    241779864    Fixtures-Chairs Frt      11/11/2013
  

10

     99053       DXL    FF-S    119263    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    037352    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    12893    Fixtures-Lighting      11/11/2013   

10

     99053       DXL    FF-S    326556504    Fixtures-Furniture Frt     
11/11/2013   

10

     99053       DXL    FF-S    759639    Fixtures-Shoe Stands      11/11/2013
  

10

     99053       DXL    HW-S    4928766-A    DSL      11/11/2013   

10

     99053       DXL    FF-S    875578    Fixtures-Appliances      11/11/2013   

10

     99053       DXL    FF-S    48034    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    19630    Fixtures-Display      11/11/2013   

10

     99053       DXL    FF-S    216558615    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    161355634    Fixtures-Display Frt     
11/11/2013   

10

     99053       DXL    FF-S    0490794-IN    Tailor Shop Equip      11/11/2013
  

10

     99053       DXL    FF-S    037491    Fixtures-Display      11/13/2013   

10

     99053       DXL    FF-S    121352    Fixtures-Mannequins      11/14/2013   

10

     99053       DXL    FF-S    121548    Fixtures-Mannequins      11/14/2013   

10

     99053       DXL    FF-S    074237844    Fixtures-Mannequins Frt     
11/11/2013   

10

     99053       DXL    LHI-S    50890322    Security System      11/11/2013   

10

     99053       DXL    LHI-S    50890323    Security System      11/11/2013   

10

     99053       DXL    FF-S    30529    Fixtures-Furniture      11/19/2013   

10

     99053       DXL    SIGNS    05.22992-0    Signs      11/20/2013   

10

     99053       DXL    FF-S    037645    Fixtures-Display      11/22/2013   

10

     99053       DXL    FF-S    037646    Fixtures-Display      11/22/2013   

10

     99053       DXL    EQUIP-S    1005269    Cabling-Phones      11/25/2013   

10

     99053       DXL    FF-S    120046    Fixtures-Display      12/18/2013   

10

     99053       DXL    EQUIP-S    462684    Music System      12/23/2013   

10

     99053       DXL    FF-S    3172728    Visual      12/31/2013   

Equipment Location: 12233 Jefferson Avenue Newport News, VA 23602

  

10

     99123       DXL    FF-S    30424-0    Fixtures-Track      10/29/2013   

10

     99123       DXL    FF-S    013031    Fixtures-Chairs      10/29/2013   

10

     99123       DXL    FF-S    114665955    Fixtures-Shelving Frt     
10/29/2013   

10

     99123       DXL    FF-S    5359608    Fixtures      10/29/2013   

10

     99123       DXL    FF-S    040081423    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    118243    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    20618    Fixtures-Shelving      10/29/2013   

10

     99123       DXL    FF-S    45800    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    321973088    Fixtures-Shelving Frt     
10/29/2013   

10

     99123       DXL    FF-S    140340    Fixtures-Shelving      10/29/2013   

10

     99123       DXL    FF-S    I13033694    Fixtures-Furniture Frt     
10/29/2013   

10

     99123       DXL    FF-S    380883628    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    I13111708    Fixtures-Furniture      10/29/2013
  

10

     99123       DXL    FF-S    106009626    Fixtures-Appliances      10/29/2013
  

10

     99123       DXL    FF-S    106010056    Fixtures-Stools      10/29/2013   

10

     99123       DXL    FF-S    036322    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    106019149    Fixtures-Lockers      10/29/2013   

10

     99123       DXL    FF-S    59976A    Fixtures      10/29/2013   

10

     99123       DXL    FF-S    036325    Fixtures-Display      10/29/2013   

10

     99123       DXL    EQUIP-S    289224568    Cabling/Phones      10/29/2013
  

10

     99123       DXL    FF-S    92175    Fixtures-Display Cabinet     
10/29/2013   

10

     99123       DXL    FF-S    SHW896196    Fixtures      10/29/2013   

10

     99123       DXL    FF-S    572464    Fixtures-Appliances      10/29/2013   

10

     99123       DXL    FF-S    118640    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    46628    Fixtures-Display      10/29/2013   

 

Page 1 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99123       DXL    FF-S    216536897    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    335578268    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    DI 650391    Fixtures-Shoe Fixtures     
10/29/2013   

10

     99123       DXL    FF-S    100830 RI    Ladders      10/29/2013   

10

     99123       DXL    FF-S    100830 RI    Ladders      10/29/2013   

10

     99123       DXL    FF-S    100830 RI    Ladders      10/29/2013   

10

     99123       DXL    FF-S    241764987    Fixtures-Chairs Frt      10/29/2013
  

10

     99123       DXL    FF-S    380892437    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    118715    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    34248    Fixtures      10/29/2013   

10

     99123       DXL    FF-S    8500641    Fixtures-Shoe Fixtures     
10/29/2013   

10

     99123       DXL    FF-S    302582    Fixtures-Hangers      10/29/2013   

10

     99123       DXL    FF-S    118824    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    0488954-IN    Tailor Shop Equip      10/29/2013
  

10

     99123       DXL    FF-S    0488955-IN    Tailor Shop Equip      10/29/2013
  

10

     99123       DXL    FF-S    054676423    Fixtures-Tailor Shop Equip Frt     
10/29/2013   

10

     99123       DXL    FF-S    47070    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    19394    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    20635    Fixtures-Shelving      10/29/2013   

10

     99123       DXL    FF-S    114665970    Fixtures-Shelving Frt     
10/29/2013   

10

     99123       DXL    FF-S    3162047    Visual      10/29/2013   

10

     99123       DXL    FF-S    036941    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    119724    Fixtures-Mannequins      10/29/2013   

10

     99123       DXL    FF-S    074237825    Fixtures-Mannequins Frt     
10/29/2013   

10

     99123       DXL    FF-S    119861    Fixtures-Mannequins      10/29/2013   

10

     99123       DXL    FF-S    LNL5153    Fixtures-Headsets      10/29/2013   

10

     99123       DXL    FF-S    326524924    Fixtures-Furniture Frt     
10/29/2013   

10

     99123       DXL    LHI-S    50704205    Security System      10/29/2013   

10

     99123       DXL    FF-S    30163    Fixtures-Furniture      10/29/2013   

10

     99123       DXL    FF-S    216558638    Fixtures-Display Frt     
10/29/2013   

10

     99123       DXL    FF-S    0490149-IN    Tailor Shop Equip      10/29/2013
  

10

     99123       DXL    FF-S    1053844    Fixtures-Shoe Risers      10/29/2013
  

10

     99123       DXL    FF-S    3099    Fixtures-Pool Table      10/29/2013   

10

     99123       DXL    EQUIP-S    460823    Music System      10/29/2013   

10

     99123       DXL    FF-S    058070    Fixtures-Display      10/29/2013   

10

     99123       DXL    FF-S    114665983    Fixtures-Shelving Frt     
10/29/2013   

10

     99123       DXL    LHI-S    50826551    Security System      10/29/2013   

10

     99123       DXL    FF-S    12887    Fixtures-Lighting      10/29/2013   

10

     99123       DXL    FF-S    12890    Fixtures-Lighting      11/1/2013   

10

     99123       DXL    FF-S    20648    Fixtures-Shelving      11/1/2013   

10

     99123       DXL    FF-S    759709    Fixtures-Shoe Stands      10/29/2013
  

10

     99123       DXL    HW-S    4928766-B    DSL      10/29/2013   

10

     99123       DXL    EQUIP-S    1002681    Cabling/Phones      10/29/2013   

10

     99123       DXL    FF-S    48260    Fixtures-Display      11/15/2013   

10

     99123       DXL    SIGNS    26540    Signage      10/29/2013   

10

     99123       DXL    FF-S    120049    Fixtures-Display      12/18/2013   

10

     99123       DXL    EQUIP-S    1109082    Cabling-Phones      1/29/2014   

Equipment Location: 1005 Bower Street Parkway Columbia, SC 29212

  

10

     99137       DXL    FF-S    013454    Fixtures-Chairs      12/17/2013   

10

     99137       DXL    FF-S    SHW906978    Fixtures      12/17/2013   

10

     99137       DXL    FF-S    30664-0    Fixtures-Track      12/17/2013   

10

     99137       DXL    FF-S    5365553    Fixtures      12/17/2013   

10

     99137       DXL    FF-S    106119423    Fixtures-Stools      12/17/2013   

10

     99137       DXL    FF-S    040095843    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    118916    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    47188    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    8504405    Fixtures-Shoe Fixtures     
12/17/2013   

10

     99137       DXL    FF-S    93394    Fixtures-Display Cabinet     
12/17/2013   

10

     99137       DXL    FF-S    216545228    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    47391    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    47414    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    Dl 654445    Fixtures-Shoe Fixtures     
12/17/2013   

10

     99137       DXL    FF-S    321973932    Fixtures-Shelving Frt     
12/17/2013   

10

     99137       DXL    FF-S    335578415    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    380888573    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    380868355    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    303933    Fixtures-Hangers      12/17/2013   

10

     99137       DXL    FF-S    119096    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    142770    Fixtures-Shelving      12/17/2013   

10

     99137       DXL    FF-S    100999 RI    Ladders      12/17/2013   

10

     99137       DXL    FF-S    0489957-IN    Tailor Shop Equip      12/17/2013
  

10

     99137       DXL    FF-S    0489960-IN    Tailor Shop Equip      12/17/2013
  

10

     99137       DXL    FF-S    119171    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    19537    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    054536007    Fixtures-Tailor Shop Equip Frt     
12/17/2013   

10

     99137       DXL    FF-S    34838    Fixtures      12/17/2013   

10

     99137       DXL    FF-S    1053767    Fixtures-Shoe Risers      12/17/2013
  

10

     99137       DXL    FF-S    0490334-IN    Tailor Shop Equip      12/17/2013
  

10

     99137       DXL    FF-S    106205908    Fixtures-Appliances      12/17/2013
  

10

     99137       DXL    FF-S    106208881    Fixtures-Lockers      12/17/2013   

10

     99137       DXL    FF-S    216560869    Fixtures-Display Frt     
12/17/2013   

10

     99137       DXL    FF-S    037381    Fixtures-Display      12/27/2013   

10

     99137       DXL    FF-S    058108    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    759642    Fixtures-Shoe Stands      12/17/2013
  

10

     99137       DXL    FF-S    114665987    Fixtures-Shelving Frt     
12/17/2013   

10

     99137       DXL    FF-S    20650    Fixtures-Shelving      12/17/2013   

10

     99137       DXL    FF-S    I14757420    Fixtures-Furniture Frt     
12/17/2013   

10

     99137       DXL    FF-S    037492    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    13581013    Fixtures-Furniture      12/17/2013
  

10

     99137       DXL    FF-S    865368    Fixtures-Appliances      12/17/2013   

10

     99137       DXL    FF-S    I14828756    Fixtures-Furniture      12/17/2013
  

10

     99137       DXL    FF-S    119802    Fixtures-Display      12/27/2013   

10

     99137       DXL    HW-S    5014676-A    DSL      12/17/2013   

10

     99137       DXL    FF-S    13060    Fixtures-Lighting      12/17/2013   

10

     99137       DXL    FF-S    30820    Fixtures-Furniture      12/17/2013   

10

     99137       DXL    EQUIP-S    1006587    Cabling-Phones      12/17/2013   

10

     99137       DXL    FF-S    3127    Fixtures-Pool Table      12/17/2013   

10

     99137       DXL    FF-S    038302    Fixtures-Display      12/17/2013   

10

     99137       DXL    FF-S    120051    Fixtures-Display      12/18/2013   

 

Page 2 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99137       DXL    EQUIP-S    473440    Music System      12/19/2013   

10

     99137       DXL    FF-S    12232013    Fixtures-Lighting      12/17/2013   

10

     99137       DXL    FF-S    3171627    Visual      12/23/2013   

10

     99137       DXL    LHI-S    51107499    Security System      12/23/2013   

10

     99137       DXL    LHI-S    51107500    Security System      12/23/2013   

10

     99137       DXL    EQUIP-S    298707158    Cabling-Phones      1/1/2014   

10

     99137       DXL    SIGNS    26702    Signs      1/13/2014   

10

     99137       DXL    FF-S    36611    Fixtures-Display      1/20/2014   

10

     99137       DXL    EQUIP-S    1109847    Cabling-Phones      2/4/2014   

Equipment Location: 7620 Rivers Ave N. Charlotte, SC 29406

  

10

     99139       DXL    FF-S    30506-0    Fixtures-Track      11/11/2013   

10

     99139       DXL    FF-S    013171    Fixtures-Chairs      11/11/2013   

10

     99139       DXL    FF-S    59976C    Fixtures      11/11/2013   

10

     99139       DXL    FF-S    040086973    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    114665958    Fixtures-Shelving Frt     
11/11/2013   

10

     99139       DXL    FF-S    20625    Fixtures-Shelving      11/11/2013   

10

     99139       DXL    FF-S    321973492    Fixtures-Shelving Frt     
11/11/2013   

10

     99139       DXL    FF-S    138350    Fixtures-Shelving      11/11/2013   

10

     99139       DXL    FF-S    040095765    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    118515    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    46792    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    SHW902905    Fixtures      11/11/2013   

10

     99139       DXL    FF-S    5364537    Fixtures      11/11/2013   

10

     99139       DXL    FF-S    380894771    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    0488752-IN    Tailor Shop Equip      11/11/2013
  

10

     99139       DXL    FF-S    0488753-IN    Tailor Shop Equip      11/11/2013
  

10

     99139       DXL    FF-S    30648-0    Fixtures-Track      11/11/2013   

10

     99139       DXL    FF-S    054674527    Fixtures-Tailor Shop Equip Frt     
11/11/2013   

10

     99139       DXL    FF-S    118825    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    113928670    Fixtures-Furniture Frt     
11/11/2013   

10

     99139       DXL    FF-S    20634    Fixtures-Shelving      11/11/2013   

10

     99139       DXL    FF-S    I14008319    Fixtures-Furniture      11/11/2013
  

10

     99139       DXL    FF-S    93349    Fixtures-Display Cabinet     
11/11/2013   

10

     99139       DXL    FF-S    93349A    Fixtures-Display Cabinet     
11/11/2013   

10

     99139       DXL    FF-S    114665971    Fixtures-Shelving Frt     
11/11/2013   

10

     99139       DXL    FF-S    106133266    Fixtures-Stools      11/11/2013   

10

     99139       DXL    FF-S    106135247    Fixtures-Appliances      11/11/2013
  

10

     99139       DXL    FF-S    106139576    Fixtures-Lockers      11/11/2013   

10

     99139       DXL    FF-S    47415    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    216562205    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    216562318    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    694519    Fixtures-Appliances      11/11/2013   

10

     99139       DXL    FF-S    19532    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    057803    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    5366823    Fixtures      11/11/2013   

10

     99139       DXL    FF-S    380868358    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    303003    Fixtures-Hangers      11/11/2013   

10

     99139       DXL    FF-S    303004    Fixtures-Hangers      11/11/2013   

10

     99139       DXL    FF-S    Dl 654763    Fixtures-Shoe Fixtures     
11/12/2013   

10

     99139       DXL    FF-S    8506190    Fixtures-Shoe Fixtures     
11/11/2013   

10

     99139       DXL    FF-S    335578432    Fixtures-Display Frt     
11/11/2013   

10

     99139       DXL    FF-S    119128    Fixtures-Display      11/12/2013   

10

     99139       DXL    FF-S    119170    Fixtures-Display      11/12/2013   

10

     99139       DXL    FF-S    101016 RI    Ladders      11/11/2013   

10

     99139       DXL    FF-S    34842    Fixtures      11/12/2013   

10

     99139       DXL    FF-S    0490148-IN    Tailor Shop Equip      11/11/2013
  

10

     99139       DXL    FF-S    1053847    Fixtures-Shoe Risers      11/11/2013
  

10

     99139       DXL    FF-S    138351    Fixtures-Shelving      11/12/2013   

10

     99139       DXL    FF-S    037369    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    037370    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    037373    Fixtures-Display      11/11/2013   

10

     99139       DXL    FF-S    LNL5304    Fixtures-Headsets      11/11/2013   

10

     99139       DXL    FF-S    12891    Fixtures-Lighting      11/11/2013   

10

     99139       DXL    FF-S    326556505    Fixtures-Furniture Frt     
11/11/2013   

10

     99139       DXL    FF-S    759634    Fixtures-Shoe Stands      11/11/2013
  

10

     99139       DXL    FF-S    114665985    Fixtures-Shelving Frt     
11/11/2013   

10

     99139       DXL    FF-S    241779868    Fixtures-Chairs Frt      11/11/2013
  

10

     99139       DXL    FF-S    121351    Fixtures-Mannequins      11/11/2013   

10

     99139       DXL    FF-S    20651    Fixtures-Shelving      11/11/2013   

10

     99139       DXL    FF-S    611842    Fixtures-Appliances      11/11/2013   

10

     99139       DXL    FF-S    3105    Fixtures-Pool Table      11/11/2013   

10

     99139       DXL    LHI-S    50890295    Security System      11/11/2013   

10

     99139       DXL    LHI-S    50890296    Security System      11/11/2013   

10

     99139       DXL    FF-S    30532    Fixtures-Furniture      11/19/2013   

10

     99139       DXL    EQUIP-S    467350    Music System      11/11/2013   

10

     99139       DXL    FF-S    0491718-IN    Tailor Shop Equip      11/25/2013
  

10

     99139       DXL    EQUIP-S    297088658    Cabling/Phones      11/11/2013
  

10

     99139       DXL    EQUIP-S    1006585    Cabling-Phones      12/9/2013   

10

     99139       DXL    FF-S    120052    Fixtures-Display      12/18/2013   

10

     99139       DXL    FF-S    106417395    Fixtures-Stools      1/13/2014   

10

     99139       DXL    SIGNS    26798    Signs      1/24/2014   

Equipment Location: 137 Alexander Avenue Lake Grove, NY 11755

  

10

     99193       DXL    FF-S    30505-0    Fixtures-Track      11/11/2013   

1C

     99193       DXL    FF-S    013170    Fixtures-Chairs      11/11/2013   

10

     99193       DXL    FF-S    114665960    Fixtures-Shelving Frt     
11/11/2013   

10

     99193       DXL    FF-S    20626    Fixtures-Shelving      11/11/2013   

10

     99193       DXL    FF-S    113722128    Fixtures-Furniture Frt     
11/11/2013   

10

     99193       DXL    FF-S    321973604    Fixtures-Shelving Frt     
11/11/2013   

10

     99193       DXL    FF-S    141230    Fixtures-Shelving      11/11/2013   

10

     99193       DXL    FF-S    113796963    Fixtures-Furniture      11/11/2013
  

10

     99193       DXL    FF-S    SHW903393    Fixtures      11/11/2013   

1C

     99193       DXL    FF-S    5364620    Fixtures      11/11/2013   

1C

     99193       DXL    FF-S    46924    Fixtures-Display      11/11/2013   

1C

     99193       DXL    FF-S    118872    Fixtures-Display      11/11/2013   

1C

     99193       DXL    FF-S    040095812    Fixtures-Display Frt     
11/11/2013   

1C

     99193       DXL    FF-S    380894798    Fixtures-Chairs Frt      11/11/2013
  

1C

     99193       DXL    FF-S    106123243    Fixtures-Lockers      11/11/2013   

1C

     99193       DXL    FF-S    106126421    Fixtures-Appliances      11/11/2013
  

 

Page 3 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99193       DXL    FF-S    10102013    Fixtures-Display Cabinet     
11/11/2013   

10

     99193       DXL    FF-S    47509    Fixtures-Display      11/12/2013   

10

     99193       DXL    FF-S    47513    Fixtures-Display      11/12/2013   

10

     99193       DXL    FF-S    216562376    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    0489784-IN    Tailor Shop Equip      11/11/2013
  

10

     99193       DXL    FF-S    0489785-IN    Tailor Shop Equip      11/11/2013
  

10

     99193       DXL    FF-S    8506187    Fixtures-Shoe Fixtures     
11/11/2013   

10

     99193       DXL    FF-S    427221    Fixtures-Appliances      11/11/2013   

10

     99193       DXL    FF-S    054695210    Fixtures-Tailor Shop Equip Frt     
11/11/2013   

10

     99193       DXL    FF-S    47560    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    216573536    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    216573541    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    380870907    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    057853    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    057857    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    241779859    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    DI 655284    Fixtures-Shoe Fixtures     
11/12/2013   

10

     99193       DXL    FF-S    19538    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    335575298    Fixtures-Display Frt     
11/11/2013   

10

     99193       DXL    FF-S    119186    Fixtures-Display      11/12/2013   

10

     99193       DXL    FF-S    101041 RI    Ladders      11/11/2013   

10

     99193       DXL    FF-S    1053812    Fixtures-Shoe Risers      11/11/2013
  

10

     99193       DXL    FF-S    119258    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    037366    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    037367    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    058110    Fixtures-Display      11/11/2013   

10

     99193       DXL    FF-S    121350    Fixtures-Mannequins      11/11/2013   

10

     99193       DXL    FF-S    35141    Fixtures      11/11/2013   

10

     99193       DXL    FF-S    759638    Fixtures-Shoe Stands      11/11/2013
  

10

     99193       DXL    FF-S    326556506    Fixtures-Furniture Frt     
11/11/2013   

10

     99193       DXL    FF-S    0490643-IN    Tailor Shop Equip      11/11/2013
  

10

     99193       DXL    FF-S    3105    Fixtures-Pool Table      11/11/2013   

10

     99193       DXL    FF-S    20652    Fixtures-Shelving      11/11/2013   

10

     99193       DXL    FF-S    037489    Fixtures-Display      11/13/2013   

10

     99193       DXL    EQUIP-S    1002682    Cabling/Phones      11/11/2013   

10

     99193       DXL    FF-S    30595    Fixtures-Furniture      11/21/2013   

10

     99193       DXL    FF-S    037643    Fixtures-Display      11/22/2013   

10

     99193       DXL    EQUIP-S    466844    Music System      11/11/2013   

10

     99193       DXL    SIGNS    26539    Signage      11/11/2013   

10

     99193       DXL    LHI-S    50978947    Security System      11/11/2013   

10

     99193       DXL    LHI-S    50978948    Security System      11/11/2013   

10

     99193       DXL    FF-S    13055    Fixtures-Lighting      12/2/2013   

10

     99193       DXL    FF-S    120013    Fixtures-Display      12/18/2013   

10

     99193       DXL    EQUIP-S    1103027    Cabling-Phones      12/18/2013   

10

     99193       DXL    HW-S    5088191-B    DSL      1/3/2014   

10

     99193       DXL    SIGNS    26709    Signs      1/13/2014   

Equipment Location: 8303 E. Kellogg Drive Wichita, KS 67207

  

10

     99223       DXL    FF-S    189011349    Fixtures Frt      11/27/2013   

10

     99223       DXL    FF-S    321665861    Fixtures-Shelving Frt     
11/27/2013   

10

     99223       DXL    FF-S    189011080    Fixtures Frt      11/27/2013   

10

     99223       DXL    FF-S    138640    Fixtures-Shelving      11/27/2013   

10

     99223       DXL    FF-S    8511351    Fixtures-Shoe Fixtures     
11/27/2013   

10

     99223       DXL    EQUIP-S    948606    Cabling/Phones      11/27/2013   

10

     99223       DXL    SIGNS    26012    Signage      11/27/2013   

10

     99223       DXL    FF-S    30413-0    Fixtures-Track      11/27/2013   

10

     99223       DXL    FF-S    013011    Fixtures-Chairs      11/27/2013   

10

     99223       DXL    LHI-S    50076685    Security System      11/27/2013   

10

     99223       DXL    EQUIP-S    954804    Cabling/Phones      11/27/2013   

10

     99223       DXL    EQUIP-S    444730    Music System      11/27/2013   

10

     99223       DXL    FF-S    59976D    Fixtures      11/27/2013   

10

     99223       DXL    FF-S    20631    Fixtures-Shelving      11/27/2013   

10

     99223       DXL    FF-S    114665965    Fixtures-Shelving Frt     
11/27/2013   

10

     99223       DXL    FF-S    036786    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    5365475    Fixtures      11/27/2013   

10

     99223       DXL    FF-S    321973838    Fixtures-Shelving Frt     
11/27/2013   

10

     99223       DXL    FF-S    205056    Fixtures-Shelving      11/27/2013   

10

     99223       DXL    FF-S    106136904    Fixtures-Appliances      11/27/2013
  

10

     99223       DXL    FF-S    106137465    Fixtures-Lockers      11/27/2013   

10

     99223       DXL    FF-S    3162024    Visual      11/27/2013   

10

     99223       DXL    FF-S    93395    Fixtures-Display Cabinet     
11/27/2013   

10

     99223       DXL    FF-S    93395A    Fixtures-Display Cabinet     
11/27/2013   

10

     99223       DXL    FF-S    106146260    Fixtures-Stools      11/27/2013   

10

     99223       DXL    FF-S    47455    Fixtures-Display      11/26/2013   

10

     99223       DXL    FF-S    696333    Fixtures-Appliances      11/27/2013   

10

     99223       DXL    FF-S    040087098    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    380868357    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    119091    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    I14275203    Fixtures-Furniture Frt     
11/27/2013   

10

     99223       DXL    FF-S    I14346513    Fixtures-Furniture      11/27/2013
  

10

     99223       DXL    FF-S    1053772    Fixtures-Shoe Risers      10/25/2013
  

10

     99223       DXL    FF-S    120800    Fixtures-Mannequins      11/27/2013   

10

     99223       DXL    FF-S    074237835    Fixtures-Mannequins Frt     
11/27/2013   

10

     99223       DXL    FF-S    46791    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    119342    Fixtures-Display      10/31/2013   

10

     99223       DXL    FF-S    037365    Fixtures-Display      10/31/2013   

10

     99223       DXL    FF-S    101089RI    Ladders      11/27/2013   

10

     99223       DXL    FF-S    161356932    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    216560739    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    335576257    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    Dl 656943    Fixtures-Shoe Fixtures     
11/27/2013   

10

     99223       DXL    FF-S    12883    Fixtures-Lighting      11/27/2013   

10

     99223       DXL    FF-S    058200    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    058201    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    759632    Fixtures-Shoe Stands      11/27/2013
  

10

     99223       DXL    FF-S    216562123    Fixtures-Display Frt     
11/27/2013   

10

     99223       DXL    FF-S    19633    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    0490870-IN    Tailor Shop Equip      11/27/2013
  

10

     99223       DXL    FF-S    0490873-IN    Tailor Shop Equip      11/27/2013
  

10

     99223       DXL    FF-S    054677247    Fixtures-Tailor Shop Equip Frt     
11/27/2013   

 

Page 4 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99223       DXL    FF-S    241779877    Fixtures-Chairs Frt      11/27/2013
  

10

     99223       DXL    FF-S    35381    Fixtures      11/27/2013   

10

     99223       DXL    FF-S    LNL5375    Fixtures-Headsets      11/27/2013   

10

     99223       DXL    FF-S    48253    Fixtures-Display      11/27/2013   

10

     99223       DXL    FF-S    3114    Fixtures-Pool Table      11/27/2013   

10

     99223       DXL    FF-S    8308983    Fixtures-Furniture      11/27/2013   

10

     99223       DXL    FF-S    0491463-IN    Tailor Shop Equip      11/27/2013
  

10

     99223       DXL    FF-S    037633    Fixtures-Display      11/27/2013   

10

     99223       DXL    LHI-S    50981409    Security System      11/27/2013   

10

     99223       DXL    LHI-S    51013942    Security System      11/29/2013   

10

     99223       DXL    EQUIP-S    297088658    Cabling/Phones      11/27/2013
  

10

     99223       DXL    EQUIP-S    1102051    Cabling-Phones      12/14/2013   

10

     99223       DXL    FF-S    119995    Fixtures-Display      12/17/2013   

10

     99223       DXL    EQUIP-S    469382    Music System      12/19/2013   

10

     99223       DXL    FF-S    3172732    Visual      12/31/2013   

10

     99223       DXL    SIGNS    26743    Signs      1/16/2014   

Equipment Location: 4385 Miller Road Flint, Ml 48507

  

10

     99235       DXL    FF-S    30552-D    Fixtures-Track      11/26/2013   

10

     99235       DXL    FF-S    SHW910761    Fixtures      11/26/2013   

10

     99235       DXL    FF-S    5366158    Fixtures      11/26/2013   

10

     99235       DXL    FF-S    106141841    Fixtures-Stools      11/26/2013   

10

     99235       DXL    FF-S    106144080    Fixtures-Lockers      11/26/2013   

10

     99235       DXL    FF-S    106144298    Fixtures-Appliances      11/26/2013
  

10

     99235       DXL    FF-S    321973887    Fixtures-Shelving Frt     
11/26/2013   

10

     99235       DXL    FF-S    204842    Fixtures-Shelving      11/26/2013   

10

     99235       DXL    FF-S    47370    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    141750    Fixtures-Shelving      11/26/2013   

10

     99235       DXL    FF-S    380868930    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    040087095    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    119073    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    10232013    Fixtures-Lighting      11/26/2013   

10

     99235       DXL    FF-S    216562116    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    47852    Fixtures-Display      10/30/2013   

10

     99235       DXL    FF-S    DI 656773    Fixtures-Shoe Fixtures     
11/26/2013   

10

     99235       DXL    FF-S    119343    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    119353    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    1054042    Fixtures-Shoe Risers      11/26/2013
  

10

     99235       DXL    FF-S    037357    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    037358    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    47891    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    101090RI    Ladders      11/26/2013   

10

     99235       DXL    FF-S    216560738    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    335576258    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    380868096    Fixtures-Display Frt     
11/26/2013   

10

     99235       DXL    FF-S    058199    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    35143    Fixtures      11/26/2013   

10

     99235       DXL    FF-S    759635    Fixtures-Shoe Stands      11/26/2013
  

10

     99235       DXL    FF-S    496267    Fixtures-Appliances      11/26/2013   

10

     99235       DXL    FF-S    3109    Fixtures-Pool Table      11/26/2013   

10

     99235       DXL    FF-S    19645    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    121545    Fixtures-Mannequins      11/26/2013   

10

     99235       DXL    FF-S    I14835279    Fixtures-Furniture Frt     
11/26/2013   

10

     99235       DXL    FF-S    241779883    Fixtures-Chairs Frt      11/26/2013
  

10

     99235       DXL    FF-S    326556424    Fixtures-Furniture Frt     
11/26/2013   

10

     99235       DXL    FF-S    8512724    Fixtures-Shoe Fixtures     
11/26/2013   

10

     99235       DXL    FF-S    0491226-IN    Tailor Shop Equip      11/26/2013
  

10

     99235       DXL    FF-S    054685208    Fixtures-Tailor Shop Equip Frt     
11/26/2013   

10

     99235       DXL    FF-S    037636    Fixtures-Display      11/26/2013   

10

     99235       DXL    FF-S    30600    Fixtures-Furniture      11/26/2013   

10

     99235       DXL    FF-S    I14967125    Fixtures-Furniture      11/26/2013
  

10

     99235       DXL    LHI-S    50981416    Security System      11/26/2013   

10

     99235       DXL    EQUIP-S    1005271    Cabling-Phones      11/26/2013   

10

     99235       DXL    FF-S    0491884-IN    Tailor Shop Equip      11/26/2013
  

10

     99235       DXL    LHI-S    51013967    Security System      11/29/2013   

10

     99235       DXL    LHI-S    51013971    Security System      11/29/2013   

10

     99235       DXL    EQUIP-S    297088658    Cabling/Phones      11/26/2013
  

10

     99235       DXL    HW-S    5014676-C    DSL      11/26/2013   

10

     99235       DXL    FF-S    13056    Fixtures-Lighting      12/2/2013   

10

     99235       DXL    LHI-S    51241910    Security System      12/31/2013   

10

     99235       DXL    SIGNS    26704    Signs      1/13/2014   

Equipment Location: 315 St. Clair Square Fairview Heights, IL 62208

  

10

     99250       DXL    FF-S    013471    Fixtures-Chairs      12/17/2013   

10

     99250       DXL    FF-S    30672-0    Fixtures-Track      12/17/2013   

10

     99250       DXL    FF-S    3030934    Fixtures-Hangers      12/17/2013   

10

     99250       DXL    FF-S    10232013    Fixtures-Lighting      12/17/2013   

10

     99250       DXL    FF-S    321974150    Fixtures-Shelving Frt     
12/17/2013   

10

     99250       DXL    FF-S    142810    Fixtures-Shelving      12/17/2013   

10

     99250       DXL    FF-S    114665984    Fixtures-Shelving Frt     
12/17/2013   

10

     99250       DXL    FF-S    20647    Fixtures-Shelving      12/17/2013   

10

     99250       DXL    FF-S    48113    Fixtures-Display      11/11/2013   

10

     99250       DXL    FF-S    5369999    Fixtures      12/17/2013   

10

     99250       DXL    FF-S    380869168    Fixtures-Display Frt     
12/17/2013   

10

     99250       DXL    FF-S    I14806709    Fixtures-Furniture Frt     
12/17/2013   

10

     99250       DXL    FF-S    040102950    Fixtures-Display Frt     
12/17/2013   

10

     99250       DXL    FF-S    48274    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    119595    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    I14854706    Fixtures-Furniture      12/17/2013
  

10

     99250       DXL    FF-S    19653    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    DI 660438    Fixtures-Shoe Fixtures     
12/17/2013   

10

     99250       DXL    FF-S    119756    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    1055159    Fixtures-Shoe Risers      12/17/2013
  

10

     99250       DXL    FF-S    760023    Fixtures-Shoe Stands      12/17/2013
  

10

     99250       DXL    FF-S    101228 RI    Ladders      12/17/2013   

10

     99250       DXL    FF-S    038004    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    13062    Fixtures-Lighting      12/17/2013   

10

     99250       DXL    FF-S    058675    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    35548    Fixtures      12/17/2013   

10

     99250       DXL    FF-S    0492296-IN    Tailor Shop Equip      12/17/2013
  

 

Page 5 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99250       DXL    FF-S    0492297-IN    Tailor Shop Equip      12/17/2013
  

10

     99250       DXL    FF-S    SHW943215    Fixtures      12/17/2013   

10

     99250       DXL    FF-S    430254    Fixtures-Appliances      12/17/2013   

10

     99250       DXL    FF-S    119883    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    106333930    Fixtures-Stools      12/17/2013   

10

     99250       DXL    FF-S    106338800    Fixtures-Lockers      12/17/2013   

10

     99250       DXL    FF-S    61771    Fixtures      12/17/2013   

10

     99250       DXL    FF-S    119968    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    106343755    Fixtures-Appliances      12/17/2013
  

10

     99250       DXL    FF-S    30835    Fixtures-Furniture      12/17/2013   

10

     99250       DXL    FF-S    038304    Fixtures-Display      12/17/2013   

10

     99250       DXL    FF-S    038305    Fixtures-Display      12/17/2013   

10

     99250       DXL    LHI-S    51082030    Security System      12/17/2013   

10

     99250       DXL    LHI-S    51082031    Security System      12/17/2013   

10

     99250       DXL    FF-S    120017    Fixtures-Display      12/18/2013   

10

     99250       DXL    EQUIP-S    464463    Music System      12/19/2013   

10

     99250       DXL    FF-S    0493188-IN    Tailor Shop Equip      12/30/2013
  

10

     99250       DXL    HW-S    5088191-C    DSL      1/3/2014   

10

     99250       DXL    FF-S    48696    Fixtures-Display      1/10/2014   

10

     99250       DXL    SIGNS    26703    Signs      1/13/2014   

10

     99250       DXL    EQUIP-S    1106940    Cabling-Phones      1/14/2014   

10

     99250       DXL    FF-S    36612    Fixtures-Display      1/20/2014   

Equipment Location: 5063 Shelbyville Road Louisville, KY 40207

  

10

     99381       DXL    FF-S    30447-0    Fixtures-Track      10/29/2013   

10

     99381       DXL    FF-S    040083862    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    118205    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    013075    Fixtures-Chairs      10/29/2013   

10

     99381       DXL    FF-S    46320    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    59976G    Fixtures      10/29/2013   

10

     99381       DXL    EQUIP-S    289224568    Cabling/Phones      10/29/2013
  

10

     99381       DXL    FF-S    5362032    Fixtures      10/29/2013   

10

     99381       DXL    FF-S    114665957    Fixtures-Shelving Frt     
10/29/2013   

10

     99381       DXL    FF-S    380884486    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    20624    Fixtures-Shelving      10/29/2013   

10

     99381       DXL    FF-S    I13436258    Fixtures-Furniture Frt     
10/29/2013   

10

     99381       DXL    FF-S    SHW893508    Fixtures      10/29/2013   

10

     99381       DXL    FF-S    SHW893508A    Fixtures      10/29/2013   

10

     99381       DXL    FF-S    I13486132    Fixtures-Furniture      10/29/2013
  

10

     99381       DXL    FF-S    321973515    Fixtures-Shelving Frt     
10/29/2013   

10

     99381       DXL    FF-S    141870    Fixtures-Shelving      10/29/2013   

10

     99381       DXL    FF-S    040095756    Fixtures-Chairs Frt      10/29/2013
  

10

     99381       DXL    FF-S    118666    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    106077415    Fixtures-Stools      10/29/2013   

10

     99381       DXL    FF-S    106081465    Fixtures-Lockers      10/29/2013   

10

     99381       DXL    FF-S    321973629    Fixtures-Shelving Frt     
10/29/2013   

10

     99381       DXL    FF-S    141871    Fixtures-Shelving      10/29/2013   

10

     99381       DXL    FF-S    302583    Fixtures-Hangers      10/29/2013   

10

     99381       DXL    FF-S    036776    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    036777    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    47117    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    205262    Fixtures-Shelving      10/29/2013   

10

     99381       DXL    FF-S    93347    Fixtures-Display Cabinet     
10/29/2013   

10

     99381       DXL    FF-S    114665972    Fixtures-Shelving Frt     
10/29/2013   

10

     99381       DXL    FF-S    19412    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    47276    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    SHW910764    Fixtures      10/29/2013   

10

     99381       DXL    FF-S    216545226    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    216558093    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    335578279    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    3162034    Visual      10/29/2013   

10

     99381       DXL    FF-S    119015    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    8504407    Fixtures-Shoe Fixtures     
10/29/2013   

10

     99381       DXL    FF-S    057736    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    100955RI    Ladders      10/29/2013   

10

     99381       DXL    FF-S    380868925    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    Dl 654069    Fixtures-Shoe Fixtures     
10/11/2013   

10

     99381       DXL    FF-S    0489708-IN    Tailor Shop Equip      10/29/2013
  

10

     99381       DXL    FF-S    0489709-IN    Tailor Shop Equip      10/29/2013
  

10

     99381       DXL    FF-S    34595    Fixtures      10/29/2013   

10

     99381       DXL    FF-S    054674545    Fixtures-Tailor Shop Equip Frt     
10/29/2013   

10

     99381       DXL    FF-S    120194    Fixtures-Mannequins      10/29/2013   

10

     99381       DXL    FF-S    LNL5154    Fixtures-Headsets      10/29/2013   

10

     99381       DXL    FF-S    074237830    Fixtures-Mannequins Frt     
10/29/2013   

10

     99381       DXL    FF-S    326556450    Fixtures-Furniture Frt     
10/29/2013   

10

     99381       DXL    FF-S    119145    Fixtures-Display      10/29/2013   

10

     99381       DXL    FF-S    241779860    Fixtures-Chairs Frt      10/29/2013
  

10

     99381       DXL    FF-S    30164    Fixtures-Furniture      10/29/2013   

10

     99381       DXL    FF-S    1053787    Fixtures-Shoe Risers      10/29/2013
  

10

     99381       DXL    FF-S    216562279    Fixtures-Display Frt     
10/29/2013   

10

     99381       DXL    FF-S    3099    Fixtures-Pool Table      10/29/2013   

10

     99381       DXL    LHI-S    50789337    Security System      10/29/2013   

10

     99381       DXL    LHI-S    50789338    Security System      10/29/2013   

10

     99381       DXL    FF-S    058063    Fixtures-Display      10/29/2013   

10

     99381       DXL    EQUIP-S    465095    Music System      10/29/2013   

10

     99381       DXL    EQUIP-S    976387    Cabling/Phones      10/29/2013   

10

     99381       DXL    FF-S    037364    Fixtures-Display      10/31/2013   

10

     99381       DXL    FF-S    12892    Fixtures-Lighting      11/1/2013   

10

     99381       DXL    FF-S    759633    Fixtures-Shoe Stands      10/29/2013
  

10

     99381       DXL    HW-S    4928766-D    DSL      10/29/2013   

10

     99381       DXL    FF-S    0490757-IN    Tailor Shop Equip      10/29/2013
  

10

     99381       DXL    FF-S    999172    Fixtures-Appliances      10/29/2013   

10

     99381       DXL    FF-S    119549    Fixtures-Display      11/14/2013   

10

     99381       DXL    SIGNS    26538    Signage      10/29/2013   

10

     99381       DXL    FF-S    120022    Fixtures-Display      12/18/2013   

10

     99381       DXL    EQUIP-S    469782    Music System      12/19/2013   

10

     99381       DXL    EQUIP-S    1109850    Cabling-Phones      2/4/2014   

Equipment Location: 10610 D Centrum Pkwy Pineville, NC 28134

  

10

     99407       DXL    FF-S    A27670-0    Fixtures-Track      11/19/2013   

 

Page 6 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99407       DXL    FF-S    43103    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    380881912    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    114665942    Fixtures-Shelving Frt     
11/19/2013   

10

     99407       DXL    FF-S    20600    Fixtures-Shelving      11/19/2013   

10

     99407       DXL    FF-S    216530657    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    012577    Fixtures-Chairs      11/19/2013   

10

     99407       DXL    FF-S    45535    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    SHW875936    Fixtures      11/19/2013   

10

     99407       DXL    FF-S    040083854    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    118173    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    91376    Fixtures-Display Cabinet     
11/19/2013   

10

     99407       DXL    FF-S    I13163862    Fixtures-Furniture Frt     
11/19/2013   

10

     99407       DXL    FF-S    216536878    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    216554862    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    118401    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    118402    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    43206    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    8492165    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99407       DXL    FF-S    100742 RI    Ladders      11/19/2013   

10

     99407       DXL    FF-S    057106    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    335572306    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    DI 648314    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99407       DXL    FF-S    I13291454    Fixtures-Furniture      11/19/2013
  

10

     99407       DXL    FF-S    380884468    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    SIGNS    1028793    Signs      11/19/2013   

10

     99407       DXL    FF-S    59976F    Fixtures      11/19/2013   

10

     99407       DXL    FF-S    118506    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    106030284    Fixtures-Appliances      11/19/2013
  

10

     99407       DXL    FF-S    106031367    Fixtures-Stools      11/19/2013   

10

     99407       DXL    FF-S    106041129    Fixtures-Lockers      11/19/2013   

10

     99407       DXL    FF-S    5363327    Fixtures      11/19/2013   

10

     99407       DXL    FF-S    321973550    Fixtures-Shelving Frt     
11/19/2013   

10

     99407       DXL    FF-S    141200    Fixtures-Shelving      11/19/2013   

10

     99407       DXL    FF-S    302502    Fixtures-Hangers      11/19/2013   

10

     99407       DXL    FF-S    30634-0    Fixtures-Track      11/19/2013   

10

     99407       DXL    FF-S    118823    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    036798    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    036799    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    47123    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    3161970    Visual      11/19/2013   

10

     99407       DXL    FF-S    241779854    Fixtures-Chairs Frt      11/19/2013
  

10

     99407       DXL    FF-S    8307902    Fixtures-Furniture      11/19/2013   

10

     99407       DXL    FF-S    19546    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    216558642    Fixtures-Display Frt     
11/19/2013   

10

     99407       DXL    FF-S    1053846    Fixtures-Shoe Risers      11/19/2013
  

10

     99407       DXL    FF-S    037363    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    12888    Fixtures-Lighting      11/19/2013   

10

     99407       DXL    FF-S    759712    Fixtures-Shoe Stands      11/19/2013
  

10

     99407       DXL    HW-S    4928766-E    DSL      11/19/2013   

10

     99407       DXL    FF-S    121360    Fixtures-Mannequins      11/19/2013   

10

     99407       DXL    FF-S    48035    Fixtures-Display      11/19/2013   

10

     99407       DXL    FF-S    074237838    Fixtures-Mannequins Frt     
11/19/2013   

10

     99407       DXL    FF-S    LNL5326    Fixtures-Headsets      11/19/2013   

10

     99407       DXL    FF-S    3114    Fixtures-Pool Table      11/18/2013   

10

     99407       DXL    EQUIP-S    455984    Music System      11/19/2013   

10

     99407       DXL    SIGNS    005.22761-    Signs      11/22/2013   

10

     99407       DXL    FF-S    037639    Fixtures-Display      11/22/2013   

10

     99407       DXL    LHI-S    50978931    Security System      11/19/2013   

10

     99407       DXL    LHI-S    50981391    Security System      11/19/2013   

10

     99407       DXL    EQUIP-S    1005558    Cabling-Phones      11/26/2013   

10

     99407       DXL    FF-S    0492557-IN    Tailor Shop Equip      12/12/2013
  

10

     99407       DXL    FF-S    0492558-IN    Tailor Shop Equip      12/12/2013
  

10

     99407       DXL    FF-S    120026    Fixtures-Display      12/18/2013   

10

     99407       DXL    FF-S    0493110-IN    Tailor Shop Equip      12/27/2013
  

10

     99407       DXL    EQUIP-S    300253983    Cabling-Phones      2/1/2014   

10

     99407       DXL    FF-S    635964    Fixtures-Microwave      2/18/2014   

Equipment Location: 6601 Menaul Street Albuquerque, NM 87110

  

10

     99414       DXL    FF-S    30551-0    Fixtures-Track      11/19/2013   

10

     99414       DXL    FF-S    5361451    Fixtures      11/19/2013   

10

     99414       DXL    FF-S    040087120    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    118427    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    46259    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    161363705    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    036359    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    106021865    Fixtures-Appliances      11/19/2013
  

10

     99414       DXL    FF-S    106024067    Fixtures-Stools      11/19/2013   

10

     99414       DXL    FF-S    106026960    Fixtures-Lockers      11/19/2013   

10

     99414       DXL    FF-S    013327    Fixtures-Chairs      11/19/2013   

10

     99414       DXL    FF-S    321973420    Fixtures-Shelving Frt     
11/19/2013   

10

     99414       DXL    FF-S    46548    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    5362750    Fixtures      11/19/2013   

10

     99414       DXL    FF-S    245591    Fixtures-Appliances      11/19/2013   

10

     99414       DXL    FF-S    335572296    Fixtures-Shelving Frt     
11/19/2013   

10

     99414       DXL    FF-S    141630    Fixtures-Shelving      11/19/2013   

10

     99414       DXL    FF-S    118593    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    114665961    Fixtures-Shelving Frt     
11/19/2013   

10

     99414       DXL    FF-S    20627    Fixtures-Shelving      11/19/2013   

10

     99414       DXL    FF-S    12811    Fixtures-Lighting      11/19/2013   

10

     99414       DXL    FF-S    036784    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    47126    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    93348A    Fixtures-Display Cabinet     
11/19/2013   

10

     99414       DXL    FF-S    93348    Fixtures-Display Cabinet     
11/19/2013   

10

     99414       DXL    FF-S    118949    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    SHW909981    Fixtures      11/19/2013   

10

     99414       DXL    FF-S    100939RI    Ladders      11/19/2013   

10

     99414       DXL    FF-S    114665975    Fixtures-Shelving Frt     
11/19/2013   

10

     99414       DXL    FF-S    20643    Fixtures-Shelving      11/19/2013   

10

     99414       DXL    FF-S    19464    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    8504406    Fixtures-Shoe Fixtures     
11/19/2013   

 

Page 7 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99414       DXL    FF-S    47378    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    I14275351    Fixtures-Furniture Frt     
11/19/2013   

10

     99414       DXL    FF-S    47610    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    I14346521    Fixtures-Furniture      11/19/2013
  

10

     99414       DXL    FF-S    161356913    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    335576541    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    058074    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    DI 656574    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99414       DXL    FF-S    1053970    Fixtures-Shoe Risers      11/19/2013
  

10

     99414       DXL    FF-S    216562118    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    119261    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    119274    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    119315    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    119378    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    037376    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    037377    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    19608    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    35142    Fixtures      11/19/2013   

10

     99414       DXL    FF-S    LNL5328    Fixtures-Headsets      11/19/2013   

10

     99414       DXL    FF-S    241779871    Fixtures-Chairs Frt      11/19/2013
  

10

     99414       DXL    FF-S    0490810-IN    Tailor Shop Equip      11/19/2013
  

10

     99414       DXL    FF-S    0490811-IN    Tailor Shop Equip      11/19/2013
  

10

     99414       DXL    FF-S    054652865    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

10

     99414       DXL    FF-S    216562446    Fixtures-Display Frt     
11/19/2013   

10

     99414       DXL    FF-S    326556452    Fixtures-Furniture Frt     
11/19/2013   

10

     99414       DXL    FF-S    48116    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    121547    Fixtures-Mannequins      11/19/2013   

10

     99414       DXL    FF-S    074237842    Fixtures-Mannequins Frt     
11/19/2013   

10

     99414       DXL    FF-S    759855    Fixtures-Shoe Stands      11/19/2013
  

10

     99414       DXL    FF-S    48194    Fixtures-Display      11/19/2013   

10

     99414       DXL    FF-S    A27705-0    Fixtures-Track      11/19/2013   

10

     99414       DXL    FF-S    A27705-1    Fixtures-Track      11/19/2013   

10

     99414       DXL    LHI-S    50891492    Security System      11/19/2013   

10

     99414       DXL    LHI-S    50891493    Security System      11/19/2013   

10

     99414       DXL    LHI-S    50891718    Security System      11/19/2013   

10

     99414       DXL    FF-S    3115    Fixtures-Pool Table      11/19/2013   

10

     99414       DXL    EQUIP-S    466779    Music System      11/19/2013   

10

     99414       DXL    FF-S    30599    Fixtures-Furniture      11/21/2013   

10

     99414       DXL    SIGNS    05.22836-0    Signs      11/25/2013   

10

     99414       DXL    EQUIP-S    1005272    Cabling-Phones      11/25/2013   

10

     99414       DXL    FF-S    0491775-IN    Tailor Shop Equip      11/19/2013
  

10

     99414       DXL    FF-S    037845    Fixtures-Display      11/30/2013   

10

     99414       DXL    FF-S    037831    Fixtures-Display      11/30/2013   

10

     99414       DXL    FF-S    037852    Fixtures-Display      11/30/2013   

10

     99414       DXL    HW-S    5014676-D    DSL      11/19/2013   

10

     99414       DXL    FF-S    93348C    Fixtures-Display Cabinet     
11/19/2013   

10

     99414       DXL    FF-S    93348D    Fixtures-Display Cabinet     
11/19/2013   

10

     99414       DXL    FF-S    120027    Fixtures-Display      12/18/2013   

Equipment Location: 3501 Paxton Street Harrisburg, PA 17109

  

10

     99424       DXL    FF-S    30592-0    Fixtures-Track      11/19/2013   

10

     99424       DXL    FF-S    013394    Fixtures-Chairs      11/19/2013   

10

     99424       DXL    FF-S    114665974    Fixtures-Shelving Frt     
11/19/2013   

10

     99424       DXL    FF-S    205167    Fixtures-Shelving      11/19/2013   

10

     99424       DXL    FF-S    5366351    Fixtures      11/19/2013   

10

     99424       DXL    FF-S    47456    Fixtures-Display      11/12/2013   

10

     99424       DXL    FF-S    47458    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    SHW913650    Fixtures      11/19/2013   

10

     99424       DXL    FF-S    040087099    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    321973943    Fixtures-Shelving Frt     
11/19/2013   

10

     99424       DXL    FF-S    119095    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    142130    Fixtures-Shelving      11/19/2013   

10

     99424       DXL    FF-S    106167205    Fixtures-Stools      11/19/2013   

10

     99424       DXL    FF-S    380870903    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    106170261    Fixtures-Lockers      11/19/2013   

10

     99424       DXL    FF-S    I14303701    Fixtures-Furniture Frt     
11/19/2013   

10

     99424       DXL    FF-S    106171088    Fixtures-Appliances      11/19/2013
  

10

     99424       DXL    FF-S    I14346918    Fixtures-Furniture      11/19/2013
  

10

     99424       DXL    FF-S    94115    Fixtures-Display Cabinet     
11/19/2013   

10

     99424       DXL    FF-S    47832    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    912534    Fixtures-Appliances      11/19/2013   

10

     99424       DXL    FF-S    216562114    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    8509894    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99424       DXL    FF-S    161360412    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    216560867    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    119356    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    037378    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    037379    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    037380    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    47881    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    47894    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    101093RI    Ladders      11/19/2013   

10

     99424       DXL    FF-S    380868094    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    335576273    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    161368322    Fixtures-Display Frt     
11/19/2013   

10

     99424       DXL    FF-S    Dl 657156    Fixtures-Shoe Fixtures     
11/4/2013   

10

     99424       DXL    FF-S    759631    Fixtures-Shoe Stands      11/19/2013
  

10

     99424       DXL    FF-S    1054114    Fixtures-Shoe Risers      11/19/2013
  

10

     99424       DXL    FF-S    119391    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    19632    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    0490752-IN    Tailor Shop Equip      11/19/2013
  

10

     99424       DXL    FF-S    0490755-IN    Tailor Shop Equip      11/19/2013
  

10

     99424       DXL    FF-S    054687786    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

10

     99424       DXL    FF-S    121628    Fixtures-Mannequins      11/19/2013   

10

     99424       DXL    FF-S    LNL5355    Fixtures-Headsets      11/19/2013   

10

     99424       DXL    FF-S    241779873    Fixtures-Chairs Frt      11/19/2013
  

10

     99424       DXL    FF-S    326556422    Fixtures-Furniture Frt     
11/19/2013   

10

     99424       DXL    FF-S    058322    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    101159RI    Ladders      11/19/2013   

10

     99424       DXL    FF-S    35380    Fixtures      11/19/2013   

 

Page 8 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99424       DXL    FF-S    48296    Fixtures-Display      11/19/2013   

10

     99424       DXL    FF-S    3116    Fixtures-Pool Table      11/20/2013   

10

     99424       DXL    FF-S    0491461-IN    Tailor Shop Equip      11/19/2013
  

10

     99424       DXL    FF-S    30597    Fixtures-Furniture      11/21/2013   

10

     99424       DXL    EQUIP-S    1004604    Cabling-Phones      11/21/2013   

10

     99424       DXL    FF-S    037640    Fixtures-Display      11/22/2013   

10

     99424       DXL    FF-S    037642    Fixtures-Display      11/22/2013   

10

     99424       DXL    EQUIP-S    466381    Music System      11/19/2013   

10

     99424       DXL    LHI-S    50978979    Security System      11/19/2013   

10

     99424       DXL    LHI-S    50978980    Security System      11/19/2013   

10

     99424       DXL    EQUIP-S    297088658    Cabling/Phones      11/19/2013
  

10

     99424       DXL    HW-S    5014676-E    DSL      11/19/2013   

10

     99424       DXL    FF-S    13058    Fixtures-Lighting      12/2/2013   

10

     99424       DXL    SIGNS    26755    Signs      1/17/2014   

10

     99424       DXL    EQUIP-S    1109081    Cabling-Phones      1/29/2014   

Equipment Location: 9492 South Dixie Hwy Miami, FL 33156

  

10

     99491       DXL    FF-S    013175    Fixtures-Chairs      11/11/2013   

10

     99491       DXL    FF-S    30512-0    Fixtures-Track      11/11/2013   

10

     99491       DXL    FF-S    59976H    Fixtures      11/11/2013   

10

     99491       DXL    FF-S    114665962    Fixtures-Shelving Frt     
11/11/2013   

10

     99491       DXL    FF-S    114665963    Fixtures-Shelving Frt     
11/11/2013   

10

     99491       DXL    FF-S    12809    Fixtures-Lighting      11/11/2013   

10

     99491       DXL    FF-S    20628    Fixtures-Shelving      11/11/2013   

10

     99491       DXL    FF-S    20629    Fixtures-Shelving      11/11/2013   

10

     99491       DXL    FF-S    46787    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    SHW900823    Fixtures      11/11/2013   

10

     99491       DXL    FF-S    5364117    Fixtures      11/11/2013   

10

     99491       DXL    FF-S    161365353    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    321973603    Fixtures-Shelving Frt     
11/11/2013   

10

     99491       DXL    FF-S    040094624    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    118764    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    141260    Fixtures-Shelving      11/11/2013   

10

     99491       DXL    FF-S    I13805627    Fixtures-Furniture Frt     
11/11/2013   

10

     99491       DXL    FF-S    I13855584    Fixtures-Furniture      11/11/2013
  

10

     99491       DXL    FF-S    93390    Fixtures-Display Cabinet     
11/11/2013   

10

     99491       DXL    FF-S    216562320    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    697856    Fixtures-Appliances      11/11/2013   

10

     99491       DXL    FF-S    216558931    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    335578420    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    303005    Fixtures-Hangers      11/11/2013   

10

     99491       DXL    FF-S    119092    Fixtures-Display      11/12/2013   

10

     99491       DXL    FF-S    8506189    Fixtures-Shoe Fixtures     
11/12/2013   

10

     99491       DXL    FF-S    057823    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    380870904    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    DI 654927    Fixtures-Shoe Fixtures     
11/12/2013   

10

     99491       DXL    FF-S    119146    Fixtures-Display      11/12/2013   

10

     99491       DXL    FF-S    19539    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    101017RI    Ladders      11/11/2013   

10

     99491       DXL    FF-S    0490038-IN    Tailor Shop Equip      11/12/2013
  

10

     99491       DXL    FF-S    34840    Fixtures      11/12/2013   

10

     99491       DXL    FF-S    054694658    Fixtures-Tailor Shop Equip Frt     
11/11/2013   

10

     99491       DXL    FF-S    1053811    Fixtures-Shoe Risers      11/11/2013
  

10

     99491       DXL    FF-S    LNL5255    Fixtures-Headsets      11/11/2013   

10

     99491       DXL    FF-S    326556501    Fixtures-Furniture Frt     
11/11/2013   

10

     99491       DXL    FF-S    119288    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    037371    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    037372    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    058109    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    241779867    Fixtures-Display Frt     
11/11/2013   

10

     99491       DXL    FF-S    121791    Fixtures-Mannequins      11/11/2013   

10

     99491       DXL    FF-S    759640    Fixtures-Shoe Stands      11/11/2013
  

10

     99491       DXL    FF-S    47973    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    48097    Fixtures-Display      11/11/2013   

10

     99491       DXL    FF-S    3109    Fixtures-Pool Table      11/12/2013   

10

     99491       DXL    FF-S    037490    Fixtures-Display      11/13/2013   

10

     99491       DXL    FF-S    106253980    Fixtures-Stools      11/11/2013   

10

     99491       DXL    FF-S    106260324    Fixtures-Lockers      11/11/2013   

10

     99491       DXL    FF-S    106261579    Fixtures-Appliances      11/11/2013
  

10

     99491       DXL    EQUIP-S    1003929    Cabling/Phones      11/11/2013   

10

     99491       DXL    FF-S    30531    Fixtures-Furniture      11/19/2013   

10

     99491       DXL    FF-S    0491432-IN    Tailor Shop Equip      11/11/2013
  

10

     99491       DXL    EQUIP-S    465961    Music System      11/11/2013   

10

     99491       DXL    SIGNS    26529    Signage      11/11/2013   

10

     99491       DXL    LHI-S    51013955    Security System      11/29/2013   

10

     99491       DXL    LHI-S    51013956    Security System      11/29/2013   

10

     99491       DXL    FF-S    0493045-IN    Tailor Shop Equip      12/26/2013
  

10

     99491       DXL    SIGNS    26829    Signs      1/31/2014   

10

     99491       DXL    EQUIP-S    1110586    Cabling-Phones      2/6/2014   

Equipment Location: 13766 Jamboree Road Irvine, CA 92602

  

10

     99723       DXL    FF-S    30656-0    Fixtures-Track      12/17/2013   

10

     99723       DXL    FF-S    013451    Fixtures-Chairs      12/17/2013   

10

     99723       DXL    FF-S    102332013    Fixtures-Lighting      12/17/2013
  

10

     99723       DXL    FF-S    161358581    Fixtures-Display Frt     
12/17/2013   

10

     99723       DXL    FF-S    114665986    Fixtures-Shelving Frt     
12/17/2013   

10

     99723       DXL    FF-S    321974179    Fixtures-Shelving Frt     
12/17/2013   

10

     99723       DXL    FF-S    20649    Fixtures-Shelving      12/17/2013   

10

     99723       DXL    FF-S    142720    Fixtures-Shelving      12/17/2013   

10

     99723       DXL    FF-S    106245327    Fixtures-Stools      12/17/2013   

10

     99723       DXL    FF-S    SHW927953    Fixtures      12/17/2013   

10

     99723       DXL    FF-S    106248260    Fixtures-Lockers      12/17/2013   

10

     99723       DXL    FF-S    040101166    Fixtures-Display Frt     
12/17/2013   

10

     99723       DXL    FF-S    48222    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    5370138    Fixtures      12/17/2013   

10

     99723       DXL    FF-S    119573    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    48262    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    106261895    Fixtures-Appliances      12/17/2013
  

10

     99723       DXL    FF-S    94993    Fixtures-Display Cabinet     
12/17/2013   

10

     99723       DXL    FF-S    DI 659126    Fixtures-Shoe Fixtures     
12/17/2013   

 

Page 9 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99723       DXL    FF-S    289803    Fixtures-Appliances      12/17/2013   

10

     99723       DXL    FF-S    I14861587    Fixtures-Furniture Frt     
12/17/2013   

10

     99723       DXL    FF-S    1054787    Fixtures-Shoe Risers      12/17/2013
  

10

     99723       DXL    FF-S    19655    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    101192RI    Ladders      12/17/2013   

10

     99723       DXL    FF-S    058496    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    119623    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    I14967223    Fixtures-Furniture      12/17/2013
  

10

     99723       DXL    FF-S    8515344    Fixtures-Shoe Fixtures     
12/17/2013   

10

     99723       DXL    FF-S    0491873-IN    Tailor Shop Equip      12/17/2013
  

10

     99723       DXL    FF-S    0491874-IN    Tailor Shop Equip      12/17/2013
  

10

     99723       DXL    FF-S    119812    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    119815    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    038003    Fixtures-Display      12/17/2013   

10

     99723       DXL    EQUIP-S    297088658    Cabling/Phones      12/17/2013
  

10

     99723       DXL    FF-S    13061    Fixtures-Lighting      12/17/2013   

10

     99723       DXL    FF-S    35520    Fixtures      12/17/2013   

10

     99723       DXL    FF-S    3127    Fixtures-Pool Table      12/27/2013   

10

     99723       DXL    FF-S    030656-1    Fixtures-Track      12/17/2013   

10

     99723       DXL    FF-S    61771    Fixtures      12/17/2013   

10

     99723       DXL    SIGNS    3388    Signs      12/17/2013   

10

     99723       DXL    FF-S    038300    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    038301    Fixtures-Display      12/17/2013   

10

     99723       DXL    FF-S    038303    Fixtures-Display      12/17/2013   

10

     99723       DXL    LHI-S    51082020    Security System      12/17/2013   

10

     99723       DXL    LHI-S    51082811    Security System      12/17/2013   

10

     99723       DXL    FF-S    120033    Fixtures-Display      12/18/2013   

10

     99723       DXL    SIGNS    05.22672-02    Signs      12/20/2013   

10

     99723       DXL    FF-S    0493109-IN    Tailor Shop Equip      12/27/2013
  

10

     99723       DXL    FF-S    3172730    Visual      12/31/2013   

10

     99723       DXL    HW-S    5088191-D    DSL      1/3/2014   

10

     99723       DXL    FF-S    31072    Fixtures-Furniture      1/9/2014   

10

     99723       DXL    EQUIP-S    1107696    Cabling-Phones      1/17/2014   

10

     99723       DXL    FF-S    36610    Fixtures-Display      1/20/2014   

Equipment Location: 5015 Tacoma Mall Blvd Tacoma, WA 98409

  

10

     99728       DXL    FF-S    30528-0    Fixtures-Track      11/11/2013   

10

     99728       DXL    FF-S    013226    Fixtures-Chairs      11/11/2013   

10

     99728       DXL    FF-S    20623    Fixtures-Shelving      11/11/2013   

10

     99728       DXL    FF-S    161338152    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    040087076    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    118633    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    321973579    Fixtures-Shelving Frt     
11/11/2013   

10

     99728       DXL    FF-S    141400    Fixtures-Shelving      11/11/2013   

10

     99728       DXL    FF-S    114665956    Fixtures-Shelving Frt     
11/11/2013   

10

     99728       DXL    FF-S    036787    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    106119383    Fixtures-Stools      11/11/2013   

10

     99728       DXL    FF-S    106125080    Fixtures-Lockers      11/11/2013   

10

     99728       DXL    FF-S    106126424    Fixtures-Appliances      11/11/2013
  

10

     99728       DXL    FF-S    118950    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    3161947    Visual      11/11/2013   

10

     99728       DXL    FF-S    216562319    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    19473    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    335578414    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    DI 654615    Fixtures-Shoe Fixtures     
11/11/2013   

10

     99728       DXL    FF-S    47512    Fixtures-Display      11/12/2013   

10

     99728       DXL    FF-S    SHW914323    Fixtures      11/11/2013   

10

     99728       DXL    FF-S    104937    Fixtures-Appliances      11/11/2013   

10

     99728       DXL    FF-S    5366824    Fixtures      11/11/2013   

10

     99728       DXL    FF-S    303006    Fixtures-Hangers      11/11/2013   

10

     99728       DXL    FF-S    119093    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    8506188    Fixtures-Shoe Fixtures     
11/11/2013   

10

     99728       DXL    FF-S    057818    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    057822    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    216558613    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    216558616    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    119147    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    161356960    Fixtures-Display Frt     
11/11/2013   

10

     99728       DXL    FF-S    101018 RI    Ladders      11/11/2013   

10

     99728       DXL    FF-S    I14347143    Fixtures-Furniture Frt     
11/11/2013   

10

     99728       DXL    FF-S    34839    Fixtures      11/12/2013   

10

     99728       DXL    FF-S    I14400974    Fixtures-Furniture      11/11/2013
  

10

     99728       DXL    FF-S    0490151-IN    Tailor Shop Equip      11/11/2013
  

10

     99728       DXL    FF-S    0490152-IN    Tailor Shop Equip      11/11/2013
  

10

     99728       DXL    FF-S    1053752    Fixtures-Shoe Risers      11/11/2013
  

10

     99728       DXL    FF-S    054672260    Fixtures-Tailor Shop Equip Frt     
11/11/2013   

10

     99728       DXL    SIGNS    00522889-0    Signs      11/11/2013   

10

     99728       DXL    FF-S    LNL5254    Fixtures-Headsets      11/11/2013   

10

     99728       DXL    FF-S    241779865    Fixtures-Chairs Frt      11/11/2013
  

10

     99728       DXL    FF-S    326556503    Fixtures-Furniture Frt     
11/11/2013   

10

     99728       DXL    FF-S    037374    Fixtures-Display      11/11/2013   

10

     99728       DXL    FF-S    12884    Fixtures-Lighting      11/11/2013   

10

     99728       DXL    FF-S    121361    Fixtures-Mannequins      11/11/2013   

10

     99728       DXL    HW-S    4928766-G    DSL      11/11/2013   

10

     99728       DXL    EQUIP-S    1001844    Cabling/Phones      11/11/2013   

10

     99728       DXL    FF-S    3109    Fixtures-Pool Table      11/12/2013   

10

     99728       DXL    FF-S    121549    Fixtures-Mannequins      11/14/2013   

10

     99728       DXL    FF-S    074237845    Fixtures-Mannequins Frt     
11/11/2013   

10

     99728       DXL    FF-S    8512723    Fixtures-Shoe Fixtures     
11/16/2013   

10

     99728       DXL    LHI-S    50890303    Security System      11/11/2013   

10

     99728       DXL    LHI-S    50890304    Security System      11/11/2013   

10

     99728       DXL    FF-S    30530    Fixtures-Furniture      11/19/2013   

10

     99728       DXL    FF-S    0491434-IN    Tailor Shop Equip      11/11/2013
  

10

     99728       DXL    FF-S    037644    Fixtures-Display      11/22/2013   

10

     99728       DXL    FF-S    120034    Fixtures-Display      12/18/2013   

10

     99728       DXL    EQUIP-S    472572    Music System      12/19/2013   

Equipment Location: 5595 South Virgina St Reno, NV 89502

  

10

     99761       DXL    FF-S    30516-0    Fixtures-Track      11/19/2013   

10

     99761       DXL    FF-S    013239    Fixtures-Chairs      11/19/2013   

 

Page 10 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99761       DXL    FF-S    321973278    Fixtures-Shelving Frt     
11/19/2013   

10

     99761       DXL    FF-S    DI 648322    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99761       DXL    FF-S    141270    Fixtures-Shelving      11/19/2013   

10

     99761       DXL    FF-S    5361577    Fixtures      11/19/2013   

10

     99761       DXL    FF-S    040087165    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    335572316    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    118449    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    118450    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    46266    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    46268    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    SHW889453    Fixtures      11/19/2013   

10

     99761       DXL    FF-S    161314542    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    12810    Fixtures-Lighting      11/19/2013   

10

     99761       DXL    FF-S    036778    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    036779    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    93615    Fixtures-Display Cabinet     
11/19/2013   

10

     99761       DXL    FF-S    93615    Fixtures-Display Cabinet     
11/19/2013   

10

     99761       DXL    FF-S    114665979    Fixtures-Shelving Frt     
11/19/2013   

10

     99761       DXL    FF-S    20645    Fixtures-Shelving      11/19/2013   

10

     99761       DXL    FF-S    47425    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    161368800    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    303007    Fixtures-Hangers      11/19/2013   

10

     99761       DXL    FF-S    5367062    Fixtures      11/19/2013   

10

     99761       DXL    FF-S    106170679    Fixtures-Lockers      11/19/2013   

10

     99761       DXL    FF-S    216562108    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    106171428    Fixtures-Appliances      11/19/2013
  

10

     99761       DXL    FF-S    19544    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    119215    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    499558    Fixtures-Appliances      11/19/2013   

10

     99761       DXL    FF-S    335576521    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    1053753    Fixtures-Shoe Risers      11/19/2013
  

10

     99761       DXL    FF-S    47745    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    161246537    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    216562277    Fixtures-Display Frt     
11/19/2013   

10

     99761       DXL    FF-S    101059RI    Ladders      11/19/2013   

10

     99761       DXL    FF-S    I14462296    Fixtures-Furniture Frt     
11/19/2013   

10

     99761       DXL    FF-S    058064    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    241779862    Fixtures-Chairs Frt      11/19/2013
  

10

     99761       DXL    FF-S    326556502    Fixtures-Furniture Frt     
11/19/2013   

10

     99761       DXL    FF-S    119259    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    120971    Fixtures-Mannequins      11/19/2013   

10

     99761       DXL    FF-S    I14537032    Fixtures-Furniture      11/19/2013
  

10

     99761       DXL    FF-S    074237836    Fixtures-Mannequins Frt     
11/19/2013   

10

     99761       DXL    FF-S    759630    Fixtures-Shoe Stands      11/19/2013
  

10

     99761       DXL    FF-S    LNL5305    Fixtures-Headsets      11/19/2013   

10

     99761       DXL    HW-S    4928766-H    DSL      11/19/2013   

10

     99761       DXL    FF-S    0490641-IN    Tailor Shop Equip      11/19/2013
  

10

     99761       DXL    FF-S    0490642-IN    Tailor Shop Equip      11/19/2013
  

10

     99761       DXL    FF-S    054588855    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

10

     99761       DXL    FF-S    48198    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    20656    Fixtures-Shelving      11/19/2013   

10

     99761       DXL    FF-S    48311    Fixtures-Display      11/19/2013   

10

     99761       DXL    FF-S    30533    Fixtures-Furniture      11/19/2013   

10

     99761       DXL    FF-S    0491465-IN    Tailor Shop Equip      11/19/2013
  

10

     99761       DXL    FF-S    037634    Fixtures-Display      11/21/2013   

10

     99761       DXL    FF-S    037635    Fixtures-Display      11/21/2013   

10

     99761       DXL    FF-S    037637    Fixtures-Display      11/21/2013   

10

     99761       DXL    FF-S    48514    Fixtures-Display      11/22/2013   

10

     99761       DXL    EQUIP-S    463542    Music System      11/19/2013   

10

     99761       DXL    LHI-S    50978954    Security System      11/19/2013   

10

     99761       DXL    LHI-S    50978955    Security System      11/19/2013   

10

     99761       DXL    SIGNS    005.22856    Signs      11/30/2013   

10

     99761       DXL    FF-S    120036    Fixtures-Display      12/18/2013   

10

     99761       DXL    EQUIP-S    466833    Music System      12/19/2013   

10

     99761       DXL    EQUIP-S    1109849    Cabling-Phones      2/4/2014   

Equipment Location: 2830 W Chandler Blvd Chandler, AZ 85224

  

10

     99778       DXL    FF-S    013246    Fixtures-Chairs      11/19/2013   

10

     99778       DXL    FF-S    19256    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    30543-0    Fixtures-Track      11/19/2013   

10

     99778       DXL    FF-S    5365557    Fixtures      11/19/2013   

10

     99778       DXL    FF-S    SHW907468    Fixtures      11/19/2013   

10

     99778       DXL    FF-S    321973792    Fixtures-Shelving Frt     
11/19/2013   

10

     99778       DXL    FF-S    20638    Fixtures-Shelving      11/19/2013   

10

     99778       DXL    FF-S    47199    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    040094577    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    114665969    Fixtures-Shelving Frt     
11/19/2013   

10

     99778       DXL    FF-S    118931    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    141860    Fixtures-Shelving      11/19/2013   

10

     99778       DXL    FF-S    114076070    Fixtures-Furniture Frt     
11/19/2013   

10

     99778       DXL    FF-S    161365303    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    106134223    Fixtures-Stools      11/19/2013   

10

     99778       DXL    FF-S    106134223    Fixtures-Stools      11/19/2013   

10

     99778       DXL    FF-S    106136590    Fixtures-Appliances      11/19/2013
  

10

     99778       DXL    FF-S    695549    Fixtures-Appliances      11/19/2013   

10

     99778       DXL    FF-S    I14223764    Fixtures-Furniture      11/19/2013
  

10

     99778       DXL    FF-S    216562323    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    47518    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    335578419    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    119094    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    DI 654928    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99778       DXL    FF-S    216573537    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    057854    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    161356959    Fixtures-Display Frt     
11/19/2013   

10

     99778       DXL    FF-S    101019 RI    Ladders      11/19/2013   

10

     99778       DXL    FF-S    34837    Fixtures      11/19/2013   

10

     99778       DXL    FF-S    1053810    Fixtures-Shoe Risers      11/19/2013
  

10

     99778       DXL    FF-S    0490261-IN    Tailor Shop Equip      11/19/2013
  

10

     99778       DXL    FF-S    0490262-IN    Tailor Shop Equip      11/19/2013
  

10

     99778       DXL    FF-S    054695674    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

 

Page 11 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company    Division      Type    Asset Type    Invoice    Description   
Insrv Date  

10

     99778       DXL    FF-S    119260    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    037354    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    037355    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    037356    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    3101    Fixtures-Pool Table      11/19/2013   

10

     99778       DXL    FF-S    759641    Fixtures-Shoe Stands      11/19/2013
  

10

     99778       DXL    FF-S    LNL5329    Fixtures-Headsets      11/19/2013   

10

     99778       DXL    FF-S    241779869    Fixtures-Chairs Frt      11/19/2013
  

10

     99778       DXL    FF-S    0490756-IN    Tailor Shop Equip      11/19/2013
  

10

     99778       DXL    FF-S    121544    Fixtures-Mannequins      11/19/2013   

10

     99778       DXL    FF-S    8308780    Fixtures-Furniture      11/19/2013   

10

     99778       DXL    FF-S    48133    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    48203    Fixtures-Display      11/19/2013   

10

     99778       DXL    FF-S    48342    Fixtures-Display      11/19/2013   

10

     99778       DXL    LHI-S    50891460    Security System      11/19/2013   

10

     99778       DXL    LHI-S    50891461    Security System      11/19/2013   

10

     99778       DXL    FF-S    119628    Fixtures-Display      11/21/2013   

10

     99778       DXL    EQUIP-S    1004603    Cabling-Phones      11/21/2013   

10

     99778       DXL    FF-S    037647    Fixtures-Display      11/22/2013   

10

     99778       DXL    EQUIP-S    1005559    Cabling-Phones      11/26/2013   

10

     99778       DXL    HW-S    5014676-F    DSL      11/19/2013   

10

     99778       DXL    FF-S    13054    Fixtures-Lighting      12/2/2013   

10

     99778       DXL    FF-S    120037    Fixtures-Display      12/18/2013   

10

     99778       DXL    SIGNS    05.22413-0    Signs      12/20/2013   

10

     99778       DXL    EQUIP-S    1108127    Cabling-Phones      1/22/2014   

10

     99778       DXL    EQUIP-S    464499    Music System      1/29/2014   

Equipment Location: 4014 B Medina Rd Copley, OH 44333

  

10

     99805       DXL    FF-S    30571-0    Fixtures-Track      11/19/2013   

10

     99805       DXL    FF-S    013308    Fixtures-Chairs      11/19/2013   

10

     99805       DXL    FF-S    321973839    Fixtures-Shelving Frt     
11/19/2013   

10

     99805       DXL    FF-S    114665976    Fixtures-Shelving Frt     
11/19/2013   

10

     99805       DXL    FF-S    20640    Fixtures-Shelving      11/19/2013   

10

     99805       DXL    FF-S    141850    Fixtures-Shelving      11/19/2013   

10

     99805       DXL    FF-S    040094596    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    119016    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    47424    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    5366825    Fixtures      11/19/2013   

10

     99805       DXL    FF-S    380868356    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    SHW914992    Fixtures      11/19/2013   

10

     99805       DXL    FF-S    10232013    Fixtures-Lighting      11/19/2013   

10

     99805       DXL    FF-S    94116    Fixtures-Display Cabinet     
11/19/2013   

10

     99805       DXL    FF-S    216562117    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    0490409-IN    Tailor Shop Equip      11/19/2013
  

10

     99805       DXL    FF-S    0490410-IN    Tailor Shop Equip      11/19/2013
  

10

     99805       DXL    FF-S    265808    Fixtures-Appliances      11/19/2013   

10

     99805       DXL    FF-S    216560868    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    119354    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    037361    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    037362    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    101092RI    Ladders      11/19/2013   

10

     99805       DXL    FF-S    054677215    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

10

     99805       DXL    FF-S    058107    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    47906    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    47907    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    161368321    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    DI 657153    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99805       DXL    FF-S    759637    Fixtures-Shoe Stands      11/19/2013
  

10

     99805       DXL    FF-S    380902005    Fixtures-Display Frt     
11/19/2013   

10

     99805       DXL    FF-S    1054113    Fixtures-Shoe Risers      11/19/2013
  

10

     99805       DXL    FF-S    119389    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    19631    Fixtures-Display      11/19/2013   

10

     99805       DXL    FF-S    3105    Fixtures-Pool Table      11/19/2013   

10

     99805       DXL    FF-S    LNL5331    Fixtures-Headsets      11/19/2013   

10

     99805       DXL    FF-S    074237839    Fixtures-Mannequins Frt     
11/19/2013   

10

     99805       DXL    FF-S    326556451    Fixtures-Furniture Frt     
11/19/2013   

10

     99805       DXL    FF-S    20653    Fixtures-Shelving      11/19/2013   

10

     99805       DXL    FF-S    I14729972    Fixtures-Furniture Frt     
11/19/2013   

10

     99805       DXL    FF-S    114665988    Fixtures-Shelving Frt     
11/19/2013   

10

     99805       DXL    FF-S    241779875    Fixtures-Chairs Frt      11/19/2013
  

10

     99805       DXL    FF-S    101158RI    Ladders      11/19/2013   

10

     99805       DXL    FF-S    114772359    Fixtures-Furniture      11/19/2013
  

10

     99805       DXL    FF-S    35379    Fixtures      11/19/2013   

10

     99805       DXL    FF-S    48343    Fixtures-Display      11/19/2013   

10

     99805       DXL    LHI-S    50891504    Security System      11/19/2013   

10

     99805       DXL    LHI-S    50891505    Security System      11/19/2013   

10

     99805       DXL    FF-S    121287    Fixtures-Mannequins      11/19/2013   

10

     99805       DXL    FF-S    0491462-IN    Tailor Shop Equip      11/19/2013
  

10

     99805       DXL    EQUIP-S    468879    Music System      11/19/2013   

10

     99805       DXL    FF-S    30598    Fixtures-Furniture      11/21/2013   

10

     99805       DXL    FF-S    121807    Fixtures-Mannequins      11/25/2013   

10

     99805       DXL    SIGNS    05.23045-0    Signs      11/25/2013   

10

     99805       DXL    EQUIP-S    1005268    Cabling-Phones      11/25/2013   

10

     99805       DXL    FF-S    037846    Fixtures-Display      11/30/2013   

10

     99805       DXL    FF-S    037851    Fixtures-Display      11/30/2013   

10

     99805       DXL    FF-S    13057    Fixtures-Lighting      12/2/2013   

10

     99805       DXL    EQUIP-S    1006586    Cabling-Phones      12/9/2013   

10

     99805       DXL    FF-S    20665    Fixtures-Shelving      12/16/2013   

10

     99805       DXL    FF-S    0493097-IN    Tailor Shop Equip      12/27/2013
  

10

     99805       DXL    FF-S    120348    Fixtures-Display      1/24/2014   

10

     99805       DXL    FF-S    365981    Fixtures-Minifridge      2/20/2014   

10

     99805       DXL    FF-S    106545486    Fixtures-Stools      2/20/2014   

Equipment Location: Various

  

10

     99997       Store Distribution    FF-S    296826    Fixtures-Hangers     
1/4/2014   

10

     99997       Store Distribution    FF-S    992241    Fixtures-Hangers     
1/4/2014   

10

     99997       Store Distribution    FF-S    299268    Fixtures-Hangers     
1/4/2014   

10

     99997       Store Distribution    FF-S    299997    Fixtures-Hangers     
1/4/2014   

10

     99997       Store Distribution    FF-S    300291    Fixtures-Hangers     
1/4/2014   

10

     99997       Store Distribution    FF-S    300292    Fixtures-Hangers     
1/4/2014   

 

Page 12 of 13



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70012

 

Company      Division      Type    Asset Type    Invoice    Description   
Insrv Date     10         99997       Store Distribution    FF-S    300354   
Fixtures-Hangers      1/4/2014      10         99997       Store Distribution   
FF-S    1003877    Fixtures-Hangers      1/4/2014      10         99997      
Store Distribution    FF-S    1003887    Fixtures-Hangers      1/4/2014      10
        99997       Store Distribution    FF-S    301091    Fixtures-Hangers   
  1/4/2014      10         99997       Store Distribution    FF-S    301465   
Fixtures-Hangers      1/4/2014      10         99997       Store Distribution   
FF-S    301863    Fixtures-Hangers      1/4/2014      10         99997      
Store Distribution    FF-S    1011845    Fixtures-Hangers      1/4/2014      10
        99997       Store Distribution    FF-S    302090    Fixtures-Hangers   
  1/4/2014      10         99997       Store Distribution    FF-S    3027823   
Fixtures-Hangers      2/1/2014   

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 13 of 13



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70012

 

STORE      LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE   10   
   9990    Store Distribution    555 Turnpike Street    CANTON    MA    02021  
10       99053    DXL    9702 QUIVIRA ROAD    LENEXA (OVERLAND PARK)    KS   
66215   10       99123    DXL    12233 Jefferson Avenue Space 5 & 6    NEWPORT
NEWS    VA    23602   10       99137    DXL    1005 BOWER STREET PARKWAY   
COLUMBIA    SC    29212   10       99139    DXL    NORTHWOODS MARKET PLACE 7620
RIVERS AVE UNIT 120    N. CHARLESTON    SC    29406   10       99193    DXL   
SMITH GROVE SHOPPING CENTER 137 ALEXANDER AVENUE SPACE 5 & 6    LAKE GROVE
(CENTEREACH)    NY    11755   10       99223    DXL    8303 E. KELLOGG DRIVE   
WICHITA    KS    67207   10       99235    DXL    4385 MILLER ROAD    FLINT   
Ml    48507   10       99250    DXL    ST CLAIR SQUARE 315 ST CLAIR SQUARE UNIT
221A    FAIRVIEW HEIGHTS    IL    62208   10       99381    DXL    5063
Shelbyville Road    LOUISVILLE    KY    40207   10       99407    DXL    10610 D
CENTRUM PKWY    PINEVILLE (CENTRUM)    NC    28134   10       99414    DXL   
6601 MENAUL STREET    ALBUQUERQUE    NM    87110   10       99424    DXL    3501
PAXTON STREET G12    HARRISBURG    PA    17109   10       99491    DXL    9492
SOUTH DIXIE HWY    MIAMI    FL    33156   10       99723    DXL    13766
JAMBOREE ROAD    IRVINE (TUSTIN)    CA    92602   10       99728    DXL    5015
TACOMA MALL BOULEVARD    TACOMA    WA    98409   10       99761    DXL    5595
SOUTH VIRGINIA ST SUITE A    RENO    NV    89502   10       99778    DXL    2830
W CHANDLER BLVD    CHANDLER    AZ    85224   10       99805    DXL    4014 B
MEDINA RD    COPLEY (FAIRLAWN)    OH    44333   10       99997    Store
Distribution    555 Turnpike Street    CANTON    MA    02021

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 1 of 1